Title: [Diary entry: 5 May 1781]
From: Washington, George
To: 

5th. Accounts from Brigadr. Genl. Clinton at Albany, dated the 30th. ulto. & 1st. Inst., filled me with anxious fears that the Garrison of fort Schuyler would be obliged to evacuate the Post for want of Provisions and that a Mutiny in the other Troops was to be apprehended. In consequence of this alarming information, I directed the Q. M. Gl. to send 50 Barls. of flour & the like qty. of Salted Meat immy. up for the Garrison of Fort Schuyler—but of the latter there being only 24 in Store, no more could be sent.